Citation Nr: 0006720	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-32 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with stabilizing metal rods at L3-4, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to June 
1988.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1997 RO decision which denied an increase 
in a 40 percent rating for lumbosacral strain with 
stabilizing metal rods at L3-4.  

The Board notes that in the July 1997 decision the RO also 
denied service connection for left ulnar neuropathy.  The 
veteran submitted a timely notice of disagreement with that 
denial, and a statement of the case was issued to him in 
September 1999.  However, as the veteran did not perfect an 
appeal of that issue by filing a timely substantive appeal, 
that issue is not on appeal and will not be addressed in the 
present decision.  38 U.S.C.A. § 7104, 7105, 7108 (West 1991 
& Supp. 1999); 38 C.F.R. § 20.200 (1999); Roy v. Brown, 5 
Vet.App. 554 (1993).


FINDINGS OF FACT

The veteran's service-connected lumbosacral strain with 
stabilizing metal rods at L3-4 is manifested by arthritis and 
no more than severe limitation of motion and severe 
lumbosacral strain.  There is no ankylosis or intervertebral 
disc syndrome of the lumbosacral spine.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain with stabilizing metal rods at L3-4 have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.97a, Diagnostic Codes 5003, 5010, 5292, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1983 to June 1988.  A review of his service records 
shows that in August 1986 he sustained numerous injuries in a 
motor vehicle accident, including an injury to his lumbar 
spine.  He underwent placement of Harrington rods to 
stabilize his lumbar spine.  A December 1986 medical record 
indicates that the veteran had fractured his L3-4 in the 
accident.  A September 1986 investigative report of the motor 
vehicle accident by the Marine Corps indicates that the 
veteran was treated for numerous injuries including 
ligamentous disruption of the lumbar spine; there was no 
reference to a fracture.  A March 1987 medical record 
indicates that earlier in the month the veteran had a body 
cast removed, which had been in place since September when 
Harrington rods were placed for a compression fracture of the 
lumbar spine.  On a January 1988 physical examination 
conducted for separation purposes, the veteran was status 
post abdominal surgery and status post Harrington rods, 
otherwise he was noted to be in good health.  On a medical 
history report at that time, the veteran indicated that he 
had recurrent back pain.  

On a May 1989 VA examination, the veteran complained of lower 
back pain.  There was paraspinal muscle spasm and limited 
motion.  X-rays revealed placement of two stabilization rods 
at L3-4, and no other significant abnormalities within the 
lumbar spine.  

In an October 1989 decision, the RO granted service 
connection for lumbosacral strain with stabilizing metal rods 
at L3-4, and assigned a 20 percent rating.

VA and private medical records in 1995 showed increased low 
back symptoms including limitation of motion.

In a September 1995 decision, the RO assigned an increased 40 
percent evaluation for lumbosacral strain with stabilizing 
metal rods at L3-4.

Reports from the School District of Philadelphia in April 
1997 show that the veteran sustained a lower back injury 
while working as a substitute teacher.  It was noted that the 
veteran had been talking with a student when another student 
hit him on his back with her fist from behind.  The veteran 
reported that he was in great pain from the assault.  He was 
examined in the emergency department of Thomas Jefferson 
University Hospital.    

Records from the Thomas Jefferson University Hospital in 
April 1997 show that the veteran sustained a lumbar muscle 
strain.  An examination revealed no sign of bone or nerve 
injury.  It was noted that his muscle strain should heal 
completely with ice, heat, medication, and rest.  

Records from Procomp indicate that in April 1997 the 
veteran's diagnosis was low back strain and that X-rays 
revealed Harrington rods with no evidence of fracture.  
Objective findings on examination showed pain and full range 
of motion.  There was no spasm or signs of acute abdominal 
injury, and the veteran was intact on a neuro-sensory 
examination.  He was referred to therapy.  It was noted that 
he was unable to work at that time.  The veteran was seen 
again in May 1997, at which time the objective findings on 
examination indicated that focal back pain was worse with 
twisting of the trunk on the pelvis and the pelvis on the 
trunk.  He was referred to orthopedics.  It was noted that he 
would be unable to work until he was cleared by orthopedics.

In May 1997, the veteran submitted a claim for an increase in 
his service-connected lumbosacral strain.  He stated that his 
back was injured during an attack by a student in April 1997 
when he was working as a substitute teacher.  He noted that 
he was not receiving Workmen's Compensation for his injury.  

On a July 1997 VA examination, it was noted in the veteran's 
medical history that he sustained a lower back injury 
requiring a Harrington rod placement to stabilize his lower 
back for severe ligamentous injury.  He presently complained 
of constant lower back pain and difficulty pushing, pulling, 
and twisting.  On examination, there was an approximately ten 
inch surgical scar site midline over the lumbar spine from 
the Harrington rod.  Paraspinal muscles were tender.  Range 
of motion of the lumbar spine was limited to 15 degrees of 
forward flexion, 5 degrees of extension, 15 degrees of 
lateral rotation, and 10 degrees of lateral flexion.  The 
diagnosis was severe lumbosacral strain/sprain syndrome with 
severe restricted range of motion status post Harrington rod 
placement for stabilization of the lumbar spine.  The 
examiner stated that the veteran was prone to easy 
fatigability but that there was no evidence of incoordination 
at that time.  The examiner added that the veteran was prone 
to exacerbations of his diagnosed condition.

In a July 1997 decision, the RO denied an increase a 40 
percent rating for the veteran's service-connected 
lumbosacral strain with stabilizing metal rods at L3-4.  The 
veteran disagreed with the RO's decision in August 1997, 
indicating that he felt he did not have a complete VA 
examination earlier that month.  

On a May 1998 VA outpatient record, it was noted the veteran 
was seen with a complaint of a ruptured boil.  He indicated 
at that time that he was an elementary school teacher.  

A December 1998 VA outpatient record indicates that the 
veteran complained of pain in the lower back and neck after 
being involved in a motor vehicle accident two hours 
previously.  He reported that no parts of his body were 
struck but that he was jolted to the side.  An examination 
revealed that he had full range of motion in all extremities 
and no point tenderness in his back.  He was given Percocet 
and advised to rest his back for several days.  The 
impression was back pain.   

On a January 1999 VA examination, it was noted in the 
veteran's medical history that he had suffered a back injury 
in service and had metal rods inserted at L3 and L4.  He 
presently complained of chronic daily pain in his back.  An 
orthopedic examination revealed a well-healed scar about 
eight inches long on the lower back.  Passive range of motion 
of the lumbosacral spine was limited to 50 degrees of forward 
flexion, 10 degrees of backward extension, 25 degrees of 
lateral rotation, and 15 degrees of lateral flexion.  There 
was no evidence of easy fatigability, incoordination, or 
additional loss of range of motion due to easy fatigability.  
The impression, in pertinent part, was degenerative arthritis 
of the lumbosacral area (confirmed by X-ray) with range of 
motion as noted in the physical examination.  The examiner 
[referring to DeLuca v. Brown, 8 Vet. App. 202 (1995)] 
commented that the joint hurt on a chronic daily basis and 
that there was no additional loss of range of motion 
secondary to flare-ups.  

At a September 1999 RO hearing, the veteran testified that he 
left his teaching job about March 1989 due to the effect that 
walking and standing had on his back; that he was presently 
employed as a mental health therapist; that he worked on a 
part-time basis because of the inability of his back to 
function very well but that he could usually work a five-day 
week; that his range of motion of the back was not very good 
because his bending and twisting were limited; that he had to 
watch how he lifted objects and he had difficulty in going up 
stairs; that he wore a Velcro-type elastic brace on his back 
a couple of times a week; that he has had a few episodes over 
the past 12 months where he was bedridden for a day or so 
with pain; that he and his fiancée took care of his disabled 
mother; that he experienced involuntary muscle movement in 
his back and awoke with back pain at night; that weather 
changes aggravated his back; and that he parked as close as 
possible wherever he went because he could not walk very far.

Besides the veteran's basic claims folder, the appellate 
record includes his VA Chapter 31 vocational rehabilitation 
file.  The vocational rehabilitation records show the veteran 
has received extensive training and counseling in recent 
years, and he was scheduled to complete an addiction 
counseling certificate program (his latest training program) 
in December 1999. 

II.  Analysis

The veteran contends that his service-connected lumbosacral 
strain with stabilizing metal rods at L3-4 is more disabling 
than 40 percent.  It is noted that his claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The Board is satisfied 
that all relevant evidence has been properly developed and 
that no further assistance is required to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's lumbosacral strain with stabilizing metal rods 
at L3-4 is currently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Code 5295.  A 40 percent rating is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The veteran's rating is 
the maximum allowable under that code.  

The veteran's low back disability includes arthritis, and 
arthritis is rated on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Codes 5003 and 5010.  The maximum rating 
for limitation of motion of the lumbar spine is 40 percent, 
and such is assigned for severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5292.  The veteran is already 
receiving a 40 percent rating, and thus no higher rating 
based on limitation of motion is permitted, even when the 
effects of pain on use and during flare-ups is considered.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. Brown, 10 Vet.App. 
80 (1997).

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  
38 C.F.R. § 4.71a, Code 5289.  In this case, the medical 
evidence shows that the veteran's lumbar spine is limited in 
motion; however, the lumbar spine is not ankylosed (fixed in 
one position), let alone ankylosed in an unfavorable 
position.  Thus, a higher rating on such basis is not 
warranted.  

Under 38 C.F.R. § 4.71a, Code 5285, a 60 percent rating is 
warranted for residuals of a fracture of the vertebra without 
cord involvement and abnormal mobility requiring neck brace 
(jury mast), and in other cases such fracture residuals are 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  Some service medical records suggest that 
the veteran suffered a compression fracture of the lumbar 
spine, but other medical records (including recent X-rays) 
show not vertebral fracture residuals.  Regardless of whether 
or not the veteran sustained a fractured vertebra in service, 
evaluation under Code 5285 would still not afford him a 
higher rating.  The medical evidence shows that he does not 
have abnormal mobility requiring a brace, so a 60 percent 
rating is not warranted.  Also, as noted, rating his 
disability in accordance with limitation of motion would not 
afford him a rating in excess of 40 percent, since he is 
receiving the maximum 40 percent rating for limitation of 
motion.  Demonstrable deformity of a vertebral body has not 
been shown as required for an additional 10 percent.  

Intervertebral disc syndrome is rated 40 percent when severe, 
with recurring attacks and intermittent relief; and it is 
rated 60 percent when pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293.  The medical evidence shows no intervertebral disc 
syndrome of the veteran's lumbosacral spine, let alone 
pronounced intervertebral disc syndrome.  Thus, a higher 
rating under this code is not permitted.

In short, there is no basis for an increased schedular rating 
for the veteran's low back disorder under any code of the 
VA's Schedule for Rating Disabilities.

Moreover, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  The Board does not have the 
authority to assign an extraschedular rating in the first 
instance, and under the circumstances of the present case 
there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's lumbosacral strain does not present 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  Evidence shows he has regularly 
worked and/or gone to school in recent years, and there have 
been no recent hospitalizations for the low back disorder.  
The degree to which the veteran's low back disability impairs 
him industrially has been adequately contemplated in the 
percentage schedular evaluation assigned for that disability 
(see 38 C.F.R. §§ 3.321(a), 4.1), and referral of the case 
for consideration of an extraschedular evaluation is not 
warranted.  

The preponderance of the evidence is against the claim for an 
increase in the 40 percent rating for lumbosacral strain with 
stabilizing metal rods at L3-4.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for lumbosacral strain with stabilizing 
metal rods at L3-4 is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

